Exhibit 10.65

 

CONTRACT OF EMPLOYMENT

 

The Agreement is made on 18th February 2005 between SIRVA UK Limited, whose
registered office is at Heritage House, 345 Southbury Road, Enfield, Middlesex
EN1 1UP (“the Company”) and Kevin Pickford (“the Employee”) of [address
omitted].

 

INTERPRETATION

 

In the Agreement the following words shall mean:

 

“the Company”

 

SIRVA UK Limited

 

 

 

“Chief Executive”

 

The President & CEO of SIRVA Inc or any other person to whom he may, from time
to time, delegate the exercise of his powers

 

 

 

“the Group”

 

(i)  SIRVA Inc;

 

 

 

 

 

(ii)  any SIRVA Inc subsidiary (including without limitation, the Company and
any of the Company’s subsidiaries);

 

 

 

 

 

(iii) any company which is an associate of SIRVA Inc or the Company

 

For the purposes of the above definitions the word “subsidiary” shall have the
same meaning given by section 736 of the United Kingdom Companies Act 1985, and
“associate” shall have the same meaning given by section 435 of the United
Kingdom Insolvency Act 1986.

 

“Termination Date”

 

the date on which the Employee’s employment under the Agreement terminates

 

1.                COMMENCEMENT OF EMPLOYMENT

 

1.1              The Employee’s employment with previous employers in the Group
counts as part of the Employee’s period of continuous employment with the
Company.  Accordingly, the Employee’s period of continuous employment commenced
on 27th of September, 1978.

 

1.2              The Agreement supersedes any previous agreement (whether
written, oral or implied) between the Group and the Employee relating to his
employment.  It is effective from 1 February 2005.

 

--------------------------------------------------------------------------------


 

1.3              There are no agreements or arrangements (whether oral, written
or implied) between the Group and the Employees relating to the employment of
the Employee by the Company other than those expressly set out in the Agreement
and the Employee agrees that he has not entered into the Agreement in reliance
on any representation not expressly set out herein.

 

2.                JOB TITLE AND RESPONSIBILITIES

 

2.1              The Employee’s job title shall be President SIRVA Relocation
Services - Europe and the Employee shall perform such duties and exercise such
powers as are consistent with his appointment and as are from time to time given
to him by the Chief Executive.  The Employee shall comply with all reasonable
directions of the Chief Executive which may from time to time vary the duties
and type and nature of work to be carried out by the Employee provided that the
Employee’s remuneration shall not be altered by such a variation.

 

2.2              At all times throughout the course of the Employee’s employment
with the Company:

 

2.2.1           the Employee shall during all his hours of work faithfully and
diligently, devote (unless prevented by ill health) the whole of his time,
attention, efforts and ability to his duties and the business of the Group and
he shall at all times endeavour to promote the business and interests of the
Group;

 

2.2.2           the Employee shall not directly or indirectly enter into or be
concerned with or interested in any trade, business or occupation, nor shall he
hold any Directorship or office, save for those of the Group;

 

2.2.3           clause 2.2.2 shall not apply to any trade, business and
occupation.  Directorship or Office disclosed in Schedule 1 to the Agreement or
which shall be disclosed subsequently and in respect of which the Chief
Executive shall have given his consent in writing.  Nor shall the clause prevent
the Employee from being the holder or beneficial owner of any class of
securities in any company listed and dealt with in a recognised stock exchange
or any other public securities where the Employee neither holds nor is
beneficially interested in more than a total of 5% of any single class of
securities.

 

2.3              After notice of termination has been given by either party
pursuant to clause 14.1 or if the Employee seeks or indicates an intention to
terminate his employment without notice there shall be no obligation on the
Company to provide any work for the

 

--------------------------------------------------------------------------------


 

Employee and the Company’s failure to do so for any reason shall not constitute
a breach of the Agreement.  During any period when work is not provided to the
Employee:

 

2.3.1           the Company may at its absolute discretion exclude the Employee
from the premises of the Company and/or require him to carry out specified
duties for the Company other than those referred to in clause 2.1 or carry out
no duties whatsoever and/or instruct him not to communicate with suppliers,
customers, employees, agents or representatives of the Company; and

 

2.3.2           the Employee will have the right to receive the salary and other
benefits provided for under the Agreement

 

3.                PLACE OR PLACES OF EMPLOYMENT

 

3.1              The Employee’s principal place of work shall be at Enfield but
the Company shall be entitled to require the Employee:

 

(i)               within reason, to relocate his place of work to any other
office of the Company within the UK;

 

(ii)              to accept temporary assignments of reasonable duration away
from the Employee’s principal place of work (whether within the UK or elsewhere
in the world) for such duration as may be necessitated by the business
requirements of the Group.

 

3.2              The Agreement governs the Employee’s employment by the Company
whilst he is based in the UK.  It is anticipated that the Employee will be based
in the UK for up to three years but the Company will review this from time to
time depending on business requirements.  The Employee acknowledges that the
salary and benefits payable to him pursuant to the Agreement will cease to apply
if he agrees to relocate his place of work to any other office of the Group
outside the UK.  In these circumstances, the Company will agree on an
appropriate relocation package with the Employee.

 

4.                RELOCATION COSTS AND OTHER ALLOWANCES

 

4.1              The Company will provide the Employee with the following
assistance under the Relocation Policy of the Group currently in force in
connection with his relocation from Melbourne to the UK:

 

--------------------------------------------------------------------------------


 

i.      relocation services ie destination services provided by SIRVA Relocation
in the UK including the provision of appropriate air travel for the Employee and
his family (including the pet dog) and payment for the cost of quarantine in the
UK for the pet dog;

 

ii.     the shipping of personal goods to the UK and storage of personal goods
in Australia and the fees for these services should be invoiced to the Company;
and

 

iii.    a maximum payment of 12% of the Employee’s salary to cover relevant
items.  This will be tax free up to £8000 (or such other sum as may be permitted
by law from time to time) and will only be paid if fully supported by receipts
and approved by the Senior Vice President or Vice President of Human Resources. 
Relevant items for this purpose are the provision of goods, services and
facilities eg carpets, curtains and soft furnishings which are not suitable for
the new home.

 

4.2              The Company shall pay the Employee a housing allowance of
£4,000 per calendar month less any net rental income that the Employee receives
from the lease of his property in Melbourne.  The Employee agrees to inform the
Company of the net monthly rent that he receives in relation to his property in
Melbourne and will advise the Company immediately of any increase in this net
monthly rental income.  The Employee shall provide such documentation in
relation to his monthly rental income as the Company may reasonably request from
time to time.  This housing allowance will be subject to deductions for income
tax and employee national insurance contributions and will not form part of the
Employee’s income for pension or bonus purposes.

 

4.3              In each calendar year for which the Agreement continues, the
Company shall pay for up to four return air tickets from London to Melbourne to
enable the Employee to take home leave.  These tickets will be purchased in line
with SIRVA travel policy in force at the time of travel.

 

5.                HOURS

 

5.1              The Company’s normal office hours are from 09:00 -  17:30
Monday to Friday but the Employee is required to devote such additional time to
the business as may be necessary for the proper performance of his duties or as
the Company may reasonably require.

 

--------------------------------------------------------------------------------


 

5.2              The Employee agrees that the limit on average weekly working
time of 48 hours per week as set out in the Work Time Regulation 1998 shall not
apply to his employment with the Company.

 

6.                PAY & OTHER BENEFITS

 

6.1              The Employee’s salary commencing on 1 February 2005 shall be
£170,000 per annum inclusive of any director’s fee.

 

6.2              Salary shall accrue from day to day an be payable in 13 equal
instalments in arrears by direct transfer to the Employee’s bank or building
society account.

 

6.3              The Employee’s salary will be reviewed annually by the Chief
Executive in his absolute discretion on or about January in each calendar year
provided always that there shall be no obligation on the Company to award a
salary increase.

 

6.4              The Employee will be eligible to benefit from the Company’s
discretionary Management Incentive Plan to a maximum of 75% of the Employee’s
annual salary.  The terms of such programme shall be determined by the Company
from time to time.  Participation in or payments under any such programme for
any year will not confer on the Employee any right to participate or to be paid
in the following year or any subsequent years.

 

6.5              The Company will continue to contribute to the Employee’s
superannuation benefit in Australia (SGC) on the same terms and conditions as
those which applied prior to the commencement of the Agreement.

 

6.6              The Employee shall be entitled to a company car in accordance
with SIRVA Europe car policy with a benchmark lease value of £1,000 per month.

 

6.7              The Employee shall be entitled to medical cover through his
existing supplier in Australia and through an appropriate supplier in the UK. 
The Employee shall also be entitled to dental insurance cover in the UK.

 

6.8              The Employee shall be entitled to join Tier 3 of the SIRVA UK
Pension Scheme subject to the trust deed and rules of the Scheme from time to
time.

 

7.                EXPENSES

 

7.1              The Employee shall be reimbursed such reasonable expenses as he
may incur in the performance of the Agreement subject to such rules as may from
time to time be notified by the Company and the production of such supporting
documentation as the

 

--------------------------------------------------------------------------------


 

Company may reasonably require.  Unless otherwise impractical, where a company
credit card has been issued to the Employee, all expenses shall be paid for
using that card.

 

8.                HOLIDAY ENTITLEMENT AND LONG SERVICE LEAVE

 

8.1              The Company’s holiday year runs from 1 January to 31 December. 
The Employee is entitled, in addition to the customary public holidays, to take
25 working days as paid holiday in each holiday year to be taken at such times
and periods as shall be agreed in advance with the Chief Executive.  Entitlement
to holidays will accrue at two days per complete calendar month during the year
of joining.

 

8.2              The Employee is entitled to take Long Service Leave on the same
terms and conditions as those which applied prior to the commencement of the
Agreement.

 

8.3              If the Employee’s employment terminates during any holiday
year, entitlement to holiday during that year will be two days for each complete
calendar month worked until termination which the Company may in its absolute
discretion pay in lieu together with any final salary due.  Where at termination
holiday in excess of entitlement has been taken a deduction for that excess will
be made from final salary and the Employee consents to such deduction being
made.

 

8.4              Unless previously agreed in writing, holiday entitlement unused
at the end of one holiday year cannot be carried over into the next year.

 

8.5              Otherwise than as provided in clause 8.3 the Employee will not
be paid in lieu of holiday entitlement not taken unless holiday is forfeit at
the request of the Company.

 

8.6              Where the Employee is under notice to terminate his employment,
the Company may require that any outstanding holiday entitlement be taken during
that notice period.

 

8.7              Otherwise in clause 8.6 above, holiday may not be taken during
a period of notice to terminate employment otherwise than with the consent of
the Chief Executive.

 

9.                ILL HEALTH AND OTHER ABSENCE

 

9.1              Without prejudice to clause 14.3 (viii), if the Employee is
absent from work as a result of ill health or injury for more than three
consecutive working days he shall produce to the Company evidence of such ill
health or injury and provided that the Company is satisfied by such evidence he
shall be entitled to his salary as follows:

 

--------------------------------------------------------------------------------


 

(i)               during the first 182 calendar days in aggregate of such
absence in any 12 month period to his normal rate of salary;

 

(ii)              so long thereafter as such absence lasts, to such salary (if
any), the Company shall in its absolute discretion decide.

 

The Company may deduct from any remuneration due to the Employee a sum equal to
any social security benefits claimable by the Employee for ill health or
injury.  In the event that any statutory sick pay is payable to the Employee by
the Company for any period ob absence through sickness or injury pursuant to the
provisions of the Social Security and Housing Benefits Act 1982, the
remuneration for such period of absence payable by the Company hereunder shall
include the amount of such Statutory Sick Pay.  Monday to Friday inclusive in
each week shall be Qualifying Days for the purposes of the said Act.

 

9.2              Except as specifically provided, the Employee shall not be
entitled to any remuneration in respect of any period of absence from work
unless the Company otherwise agrees.

 

9.3              The Employee may be required to submit to an examination by a
doctor or other medical specialist who will provide a report and prognosis to
the Company where:

 

(i)               there has been or is likely to be a prolonged period of
absence due to illness;

 

(ii)              in the opinion of the Chief Executive the Employee in his
actions or performance has given grounds to reasonably believe that he is
suffering from an illness, which may impair him in his ability to perform his
duties and obligations under the Agreement;

 

(iii)             such an examination is a condition for the placing on risk or
continuance of any insurance provided for the Employee by the Company.

 

Where a medical report is provided to the Company the Employee shall be entitled
to request and receive a copy of that report.  The Company shall keep
confidential the content of any report which the Company shall not, in any
event, allow to be viewed otherwise than by an employee of an equivalent or
senior level directly involved and concerned in the particular matter, and any
professional advisers engaged in advising on that matter, in respect of which
the report has been commissioned.

 

9.4              Where the Employee’s absence results from injury in
circumstances where the Employee has the right to recover against a third party
damages for loss and/or compensation for that injury clause 9.1 shall not apply
.  However, the Company may

 

--------------------------------------------------------------------------------


 

in its absolute discretion and for such period as it deems appropriate advance
by way of interest free loan to the Employee a sum as represents his net salary
on condition that any advance so made is included in any claim made by the
Employee against the third party and is repaid to the Company to the extent of
any recovery.

 

10.              CONFIDENTIAL INFORMATION

 

10.1            The Employee shall not (except in the proper course of his
duties hereunder) either during his employment or after it terminates make use
of, or divulge to any person any confidential information concerning the
business or finances of the Group.  Confidential information includes, but is
not limited to the following:

 

(i)               trade secrets, copyright material, intellectual and other
similar property rights in products, designs, developments or compiled
information created by the Group, its employees, consultants or others on its
behalf;

 

(ii)              information identifying customers for the products of services
of the Group and prospective customers to whom the Group has made a presentation
or provided a quotation or consultancy in relations to its products or services;

 

(iii)             market research collated or commissioned by the Group for the
purpose of identifying markets and/or demand for the products of services of the
Group or for new business areas for the Group to enter into;

 

(iv)             information relating to the identity of any company or business
considered for acquisition by the Group and information compiled for the
purposes of that consideration;

 

(v)              information relating to the financial status of the Company or
any company within the Group and to any proposal to close or dispose of any
company within the Group;

 

(vi)             information relating to the marketing of any product or service
of the Group, and any pricing or similar arrangement in force between the Group
and any of its suppliers or customers;

 

(vii)            information relating to the Group’s internal policies,
organisation, management, future plans and staffing arrangements.

 

10.2            Clause 10.1 above shall not apply to the extent the Employee by
law shall be required to disclose confidential information of the Group provided
always that before disclosure is made the Employee shall have informed the Group
of the

 

--------------------------------------------------------------------------------


 

requirement to make disclosure so as to afford them the opportunity to make
legal challenge either on their own behalf or on behalf of the Employee that
disclosure be made.

 

10.3            Whenever requested to do so by the Company, and in any event at
the Termination Date, the Employee shall return to the Company any document or
copy document containing confidential information in whatever form that
confidential information may be held including, and for the avoidance of doubt,
any document held on a computer disc or otherwise recorded by electronic means
and whether or not the document but for it holding confidential information
would have been the personal property of the Employee.

 

10.4            No copies of any document holding confidential information shall
be retained by the Employee after he has been requested to return the document
or after the Termination Date.

 

10.5            The restrictions in clause 10.1 shall cease to apply to
information or knowledge which may (otherwise than where occasioned by the
Employee) become available to the public generally.

 

10.6            Where the Employee is under notice to terminate his employment
he shall not, otherwise than with the consent of the Chief Executive in writing,
destroy or otherwise dispose of or part with possession of any documentation
containing confidential information of the Group.

 

10.7            These obligations imposed by clause 10 are in addition to and
not in substitution of any obligations imposed upon the Employee by law.

 

11.              COMPANY PROPERTY

 

On the termination of his employment for any reason or whenever requested by the
Company, the Employee shall deliver up to the Company originals and copies of
all documents, accounts, records, papers and all other property in his
possession or control which relate in any way to the property business or
affairs of the Company or the Group and he shall at the same time deliver up to
the Company all other property of the Company or the Group in his possession or
under his control.

 

12.              RETIREMENT

 

The Employee’s employment shall terminate in any event on the date on which he
reaches the age of 65.

 

--------------------------------------------------------------------------------


 

13.              DEDUCTIONS FROM MONEY DUE TO THE EMPLOYEE

 

If at any time money is owed and payable by the Employee to the Group whether
under the provisions of the Agreement or otherwise the Employee agrees that the
Company may deduct what is owed from any payment due (including salary or other
emoluments) to the Employee from the Company under the Agreement.

 

14.              TERMINATION

 

14.1            The employment of the Employee may be terminated:

 

(i)               by the Employee on giving the Company six months written
notice; or

 

(ii)              by the Company on giving the Employee 12 months written
notice.

 

14.2            The Company has the absolute discretion to terminate the
Agreement with immediate effect by giving notice of such termination and by
paying to the Employee, in lieu of salary and other benefits pursuant to the
Agreement, an amount equal to the minimum salary which the Employee would have
earned from then until the first date upon which his employment could, apart
from this clause 14.2 have been lawfully terminated, together with a further sum
equivalent to the cost to the Company of providing the benefits which the
Employee would have received in such period.  Any such payment to the Employee
will be subject to tax and other statutory deductions required from time to
time.

 

14.3            The Employee’s employment may be terminated by the Company
forthwith if:

 

(i)               he makes any arrangements or composition with his creditors
generally or there are grounds under section 267 of the United Kingdom
Insolvency Act 1986 for the presentation of a creditor’s petition for a
bankruptcy order to be made against him or an interim receiver of his property
is appointed under section 286 of that Act;

 

(ii)              he is convicted of a criminal offence as a result of which he
is sentenced to a term of imprisonment;

 

(iii)             he commits any serious breach of his duties or obligations
under the Agreement;

 

(iv)             having committed any breach of his obligations he fails to
rectify such breach (if reasonably capable of rectification) or commits a
further or continuing breach after warning by the Chief Executive;

 

--------------------------------------------------------------------------------


 

(v)              without good cause and in any material respect his conduct is
in the reasonable opinion of the Chief Executive prejudicial to the interests of
the Group.  In reaching any opinion convictions of a criminal offence not
covered by clause 14.3.2 or any breach of any regulatory or business codes by
the Employee may also be taken into account;

 

(vi)             being a director or officer of any company of any company in
the Group he resigns his directorship or office without reasonable justification
or becomes prohibited by law from being a director or officer of a company;

 

(vii)            he becomes of unsound mind or becomes a patient under the
Mental Health Act 1983;

 

(viii)           by reasons of ill health or incapacity he is prevented from
performing his duties for periods, which have exceeded in aggregate 182 calendar
days in any 12 month period.

 

14.4            At the Termination Date the Employee agrees that he shall resign
(without prejudice to any right he may have to claim compensation) from any
directorship or other office of any company with the Group to which he may be
appointed.  The Employee further agrees that such company shall make returns
and/or file such documents with the Registrar of Companies as shall give effect
to that resignation.  The Employee irrevocably authorises the Company to appoint
any person in his name and on his behalf to sign any documents or do any things
necessary to give effect to his obligations under this clause 14.5.

 

14.5            If the Employee’s employment shall be terminated by reason only
of the liquidation of the Company for the purpose of amalgamation or
reconstruction or the transfer of the business of the Company to any other
company within the Group and the Employee shall be offered employment with any
concern or undertaking resulting from such amalgamation or reconstruction on
terms no less favourable than the terms of the Agreement the Employee shall have
no claim against the Company in respect of the termination of his employment
hereunder.

 

15.              RESTRICTIONS

 

15.1            The Employee shall not at any time during a period of six months
after the Termination Date canvass or solicit the custom of or deal with any
customer in relation to the goods or services which are provided at the
Termination Date by the Company or by any company in the Group for which the
Employee has performed

 

--------------------------------------------------------------------------------


 

substantial executive services during the period of 12 months prior to the
Termination Date.

 

15.2            For the purposes of clause 15.1 “customer” means any person from
or company or organisation who or which at any time during the period of
12 months preceding the Termination Date was:

 

(i)               negotiating with the Company or any company in the Group for
the sale or supply of goods or services;

 

(ii)              a client or customer of the Company or of any company in the
Group or in the Group for the sale or supply of goods or services;

 

(iii)             in the habit of dealing with the Company or with any company
in the Group for the sale or supply of goods of services

 

and with whom the Employee had direct contract and material dealing during the
12 months immediately preceding the Termination Date.

 

15.3            The Employee shall be bound by the following restrictions in
respect of any person employed by the Group in an executive, managerial,
technical or sales capacity who is an employee of the Group at the Termination
Date and with whom the Employee has had direct contact or dealing in the
12 months prior to the Termination Date (“Protected Employee”):

 

(i)               the Employee shall not (whether directly or indirectly) at any
time during the period of 6 months after the Termination Date in connection with
any business in or proposing to be in competition with the Company or with any
company in the Group for which the Employee has performed substantial executive
services during the period of 12 months prior to the Termination Date employ or
offer to a Protected Employee any alternative employment or attempt in any way
to persuade a Protected Employee to enter into any alternative employment or to
leave the employment of the Company or the Group;

 

(ii)              the Employee shall during a period of 6 months after the
Termination Date use his best endeavours to prevent any person from or Company
with whom he may be engaged or connected and which is involved in or proposes to
be involved in any business which is in competition with the Company or with any
company in the Group for which the Employee has performed substantial executive
services during the period of 12 months prior to the

 

--------------------------------------------------------------------------------


 

Termination Date from employing or offering to a Protected Employee any
alternative employment or from attempting in any way to persuade a Protected
Employee to enter into any alternative employment or to leave the employment of
the Company or the Group.

 

15.4            Without the consent in writing of the Chief Executive the
Employee shall not at any time during the continuance of the Agreement or within
a period of six months after the Termination Date:

 

(i)               be involved in, allow his name to be associated with, or
provide consultancy or assistance to, the mounting of any take over or similar
bid for the Company; and

 

(ii)              identify for acquisition to any third party or become involved
in any offer to acquire or for the management buy-out of any company in the
Group or any business activity of the Group.

 

15.5            The Employee shall not at any time after the Termination Date
represent himself or cause or permit himself to be represented as being in any
way connected with the Group.

 

15.6            The restrictions in clause 15 shall cover all actions by the
Employee in whatever capacity and whether directly or indirectly through any
third party, agent, company, partnership, employee, employer, associate (within
the meaning of section 435 of the United Kingdom Insolvency Act 1986) or trust
which if done by him personally would breach the provisions of the clause.

 

15.7            Whilst the restrictions in this clause 15 are regarded by the
parties as fair and reasonable, it is hereby declared that each of the
restrictions in this clause 15 is intended to be separate and severable.  If any
restriction is held by to be unreasonably wide but would be valid if part of the
wording were deleted, such restriction will apply with so much of the wording
deleted as may be necessary to make it valid.

 

16.              GRIEVANCES AND DISCIPLINARY MATTERS

 

16.1            The Company has a disciplinary procedure, which is available
from the Group Human Resources Directorate.  The Employee agrees that he will
comply with SIRVA’s Code of Conduct as amended from time to time.

 

16.2            The Employee shall bring any grievances or any appeal against a
disciplinary decision in writing to the Chief Executive.  The decision of the
Chief Executive shall be final.

 

--------------------------------------------------------------------------------


 

16.3            If there shall be reasonable grounds to believe that the
Employee has been guilty of serious misconduct the Company may suspend him from
his duties and exclude the Employee from attendance at any premises of the Group
until such time as an investigation and/or any disciplinary hearing which may
result can be concluded.  During any period of suspension the Employee shall be
entitled to receive his normal salary and benefits.

 

--------------------------------------------------------------------------------


 

SIGNED by:

 

/s/ TODD W. SCHORR

 

 

 

Duly authorised to sign for and on behalf of
SIRVA UK Limited

 

 

 

 

 

 

 

 

SIGNED by Kevin Pickford:

 

/s/ KEVIN PICKFORD

 

--------------------------------------------------------------------------------